The Century Indemnity Company, as a third-party defendant in one action and as defendant in another action, appeals from orders denying its motion in each ease for summary judgment dismissing the complaint in each action. Appellant’s insured, Allen, was involved in an automobile accident, and the plaintiff De Lany secured a judgment against him. Appellant disclaimed liability on the ground that, at the request of the insured, coverage had been transferred, prior to the. accident, to another car not involved in the accident. The insured then brought a third-party action against appellant, and the injured De Lany sued appellant directly under section 167 of the Insurance Law. The decisive issue in each case is that of insurance coverage on the car involved in the accident. The Special Term held that the pleadings and affidavits submitted indicated this to be a triable issue of fact. Orders affirmed, with $10 costs and printing disbursements to each respondent. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.